04/07/2020


                 IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 18-0688

                                         DA 18-0688
                                      _________________


 IN THE MATTER OF THE
 MENTAL HEALTH OF:
                                                                        ORDER
 R.B.,

          Respondent and Appellant.

                                      _________________


         M. R. App. P. 10(6) requires the use of initials for parties in certain proceedings. In
any proceeding under Title 53, Chapter 21, MCA, only the initials of the individual party
may be used in all filings.
         The Court has determined that there was a reference in the Appellee’s Response
Brief to the Respondent’s last name on page 7, and it was not abbreviated. Thus, the brief
does not comply with the referenced Rule. Therefore,
         IT IS ORDERED that the referenced brief is rejected for the revision necessary to
comply with the specified Rule;
         IT IS FURTHER ORDERED that no other changes, additions or deletions may be
made to the brief as originally filed;
         IT IS FURTHER ORDERED that the revised brief be filed within ten (10) days of
the date of this Order with the Clerk of this Court and served on counsel of record;
         IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of refiling of the brief being returned this date;
and
         IT IS FURTHER ORDERED that the Clerk of this Court is directed to provide a
true copy of this Order to counsel for Appellee and to all counsel upon whom the brief was
served.
         DATED this 7 day of April, 2020.

                                                1
    For the Court,


    By_________________________
               Justice




2                         Electronically signed by:
                                 Beth Baker
                     Justice, Montana Supreme Court
                                April 7 2020